DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 18.
Pending: 1-20.
IDS
Applicant’s IDS(s) submitted on 11/30/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11 and 18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HAN (US 20020050634 A1) in view of Madurawe (US 20090128189 A1) and further in view of Wahlstrom (US 20010035548 A1).

Re: Independent Claim 1, HAN discloses an apparatus (HAN Figs. 2A-E), comprising: 
an array of memory cells (HAN Figs. 2A, C-E: 31 and ¶ [0015] disclosing forming memory cells on 31); and 
a compute component formed over the array of memory cells (HAN Figs. 2B-E: 40 and ¶¶ [0018]-[0022] disclosing forming logic circuits on 40; see also claims 6 and 10) and comprising a second plurality of transistors comprising a second semiconductor material (HAN Figs. 2B-E: 40 and ¶¶ [0018]-[0022] disclosing forming logic circuits on 40; see also claims 6 and 10). 
HAN does not explicitly recite:
wherein the array comprising a first plurality of access transistors comprising a first semiconductor material; 

However, Madurawe disclose:
wherein the array comprising a first plurality of access transistors comprising a first semiconductor material (Madurawe ¶ [0057] “…memory cell 111 may include one access transistor…” construed to form in a first semiconductor).
HAN and Madurawe disclose memory storage systems. Madurawe provides details of memory array 3D module that contain both logic and memory dies. In one of the embodiments the memory array is a DRAM with access transistor. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to realize that DRAM memory as taught by Madurawe could represent or replace the memory array of HAN where access transistors are used in accessing charge stored in the storage capacitors indicative of a memory state in a memory module (see e.g., Madurawe ¶¶ [0057] and [0064]).
HAN and Madurawe do not explicitly recite:
wherein the second semiconductor material has a different concentration of doping ions than the first.
Wahlstrom discloses:
wherein the second semiconductor material has a different concentration of doping ions than the first (Wahlstrom Fig. 9D and ¶ [0087] disclosing “an epi layer with a much different impurity concentration and a different type” than the substrate).
HAN, Madurawe and Wahlstrom disclose memory storage systems. Wahlstrom provides details of memory forming transistors in an epi layer deposited on a semiconductor substrate in an FPGA or PLD device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the widely known epi layer based PLD process of Wahlstrom to Han and Madurawe that facilitates formation of larger capacitor that can be used to control the FPGA device (see e.g., Wahlstrom ¶¶ [0083]-[0090]).

Re: Independent Claim 11, HAN discloses a method (HAN Title, Abstract), comprising: 
forming, over an array of storage elements (HAN Figs. 2A, C-E: 31 and ¶ [0015] disclosing forming memory cells on 31), 
forming sensing circuitry in the semiconductor material (HAN Figs. 2B-E: 40 and ¶¶ [0018]-[0022] disclosing forming logic circuits on 40; see also claims 6 and 10).
HAN is silent regarding:
wherein the array comprising a plurality of transistors comprising a semiconductor material;
doping the semiconductor material to a particular concentration of doping ions.
However, Madurawe disclose:
wherein the array comprising a plurality of transistors comprising a semiconductor material (Madurawe ¶ [0057] “…memory cell 111 may include one access transistor…” construed to form in a first semiconductor); 
HAN and Madurawe disclose memory storage systems. Madurawe provides details of memory array 3D module that contain both logic and memory dies. In one of the embodiments the memory array is a DRAM with access transistor. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to realize that DRAM memory as taught by Madurawe could represent or replace the memory array of HAN where access transistors are used in accessing charge stored in the storage capacitors indicative of a memory state in a memory module (see e.g., Madurawe ¶¶ [0057] and [0064]).
HAN and Madurawe do not explicitly recite:
doping the semiconductor material to a particular concentration of doping ions.
Wahlstrom discloses:
doping the semiconductor material to a particular concentration of doping ions (Wahlstrom Fig. 9D and ¶ [0087] disclosing “an epi layer with a much different impurity concentration and a different type” than the substrate).
HAN, Madurawe and Wahlstrom disclose memory storage systems. Wahlstrom provides details of memory forming transistors in an epi layer deposited on a semiconductor substrate in an FPGA or PLD device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the widely known epi layer based PLD process of Wahlstrom to realize the DRAM memory as taught by Han and Madurawe that facilitates formation of larger capacitor that can be used to control the FPGA device (see e.g., Wahlstrom ¶¶ [0083]-[0090]).

Re: Independent Claim 18, HAN discloses method (HAN Title, Abstract), comprising:
forming, over an array of storage elements (HAN Figs. 2A, C-E: 31 and ¶ [0015] disclosing forming memory cells on 31), and
a second plurality of transistors comprising a second semiconductor material (HAN Figs. 2B-E: 40 and ¶¶ [0018]-[0022] disclosing forming logic circuits on 40; see also claims 6 and 10).
HAN does not explicitly recite:
a first plurality of transistors comprising a first semiconductor material, 
wherein the second semiconductor material has a different concentration of doping ions than the first semiconductor material.
However, Madurawe disclose:
a first plurality of transistors comprising a first semiconductor material (Madurawe ¶ [0057] “…memory cell 111 may include one access transistor…” construed to form in a first semiconductor).
HAN and Madurawe disclose memory storage systems. Madurawe provides details of memory array 3D module that contain both logic and memory dies. In one of the embodiments the memory array is a DRAM with access transistor. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to realize that DRAM memory as taught by Madurawe could represent or replace the memory array of HAN where access transistors are used in accessing charge stored in the storage capacitors indicative of a memory state in a memory module (see e.g., Madurawe ¶¶ [0057] and [0064]).
HAN and Madurawe do not explicitly recite:
wherein the second semiconductor material has a different concentration of doping ions than the first semiconductor material.
Wahlstrom discloses:
wherein the second semiconductor material has a different concentration of doping ions than the first semiconductor material (Wahlstrom Fig. 9D and ¶ [0087] disclosing “an epi layer with a much different impurity concentration and a different type” than the substrate).
HAN, Madurawe and Wahlstrom disclose memory storage systems. Wahlstrom provides details of memory forming transistors in an epi layer deposited on a semiconductor substrate in an FPGA or PLD device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the widely known epi layer based PLD process of Wahlstrom to realize the DRAM memory as taught by Han and Madurawe that facilitates formation of larger capacitor that can be used to control the FPGA device (see e.g., Wahlstrom ¶¶ [0083]-[0090]).

Claim(s) 6, 9-10 and 16-17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HAN (US 20020050634 A1) in view of Madurawe (US 20090128189 A1) and Wahlstrom (US 20010035548 A1) and further in view of Manning (US 20150042380 A1).

Re: Claim 6, HAN, Madurawe and Wahlstrom discloses all the limitations of claim 1 on which this claim depends. They are silent regarding:
further comprising a plurality of metal interconnects interconnecting the first plurality of
Manning discloses:
further comprising a plurality of metal interconnects interconnecting the first plurality of(Manning Fig. 2A).
HAN, Madurawe, Wahlstrom and Manning disclose memory storage systems and memory systems with computing capability. Manning provides interconnect details of memory array that contain both logic and memory components. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the interconnect teachings of Manning to the device of HAN, Madurawe and Wahlstrom to enable in-memory computing (see e.g., Manning Abstract).

Re: Claim 9, HAN, Madurawe and Wahlstrom and Manning as used in the rejection of claim 6 above further discloses:
further comprising a sense amplifier coupled to the compute component, wherein the first plurality of transistors selectably couple respective memory cells of the array to the sense amplifier (Manning Fig. 2A and ¶¶ [0025]-[0029]).  

Re: Claim 10, HAN, Madurawe, Wahlstrom and Manning discloses all the limitations of claim 9 on which this claim depends. They further disclose:
(Manning Fig. 2A and ¶ [0033]).

Re: Claim 16, HAN, Madurawe and Wahlstrom and Manning as used in the rejection of claim 6 above further discloses:
wherein forming the sensing circuitry comprises: 
forming a compute component (Manning Fig. 2A); and
forming a sense amplifier coupled to the compute component (Manning Fig. 2A and ¶¶ [0025]-[0029]).

Re: Claim 17, HAN, Madurawe and Wahlstrom and Manning disclose all the limitations of claim 16. They further discloses:
further comprising forming a plurality of metal interconnects coupled to the plurality of transistors, the array of storage elements, and the compute component (Manning Fig. 2A).



Allowable Subject Matter
Claim(s) 2-5, 7-8, 12-15 and 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 2, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second semiconductor material has a higher concentration of doping ions than the first semiconductor material.

Re: Claim 3, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second semiconductor material has a lower concentration of doping ions than the first semiconductor material.  

Re: Claim 4, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim: 
wherein the different concentration of doping ions corresponds to a higher leakage current of the second plurality of transistors than that of the first plurality of transistors.  

Re: Claim 5, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim: 
wherein the different concentration of doping ions corresponds to a shorter refresh cycle of the second plurality of transistors than that of the first plurality of access transistors.

Re: Claim 7, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the first semiconductor material comprises an amorphous silicon first semiconductor material, and wherein the second semiconductor material comprises an amorphous silicon second semiconductor material.  

Re: Claim 8, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
further comprising global metal interconnects and pads formed on the compute component.

Re: Claim 12, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein forming the plurality of compute transistors comprises forming an amorphous silicon material over the array of storage elements.

Re: Claim 13, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
further comprising doping the semiconductor material subsequent to all heating cycles associated with forming the array of storage elements.

Re: Claim 14, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:


Re: Claim 15, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein doping the semiconductor material comprises doping the semiconductor material to a lower concentration of doping ions is than a concentration of doping ions of another semiconductor material of the array of storage elements.

Re: Claim 19, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second semiconductor material has a higher concentration of doping ions than the first semiconductor material.  

Re: Claim 20, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the second semiconductor material has a lower concentration of doping ions than the first semiconductor material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov